Citation Nr: 1622642	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  14-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, to include as secondary to bilateral hearing loss and/or tinnitus. 

2.  Entitlement to an initial compensable rating for residuals of a tumor of the right thigh.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2012 and January 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and New York, New York.  The New York RO currently has jurisdiction of the Veteran's file.

In a February 2015 decision, the Board granted service connection for bilateral hearing loss and tinnitus, and remanded the issues of service connection for Meniere's disease, residuals of a tumor of the right thigh, and basal cell carcinoma for further development.

In a rating decision dated in January 2016, the Agency of Original Jurisdiction (AOJ) granted service connection for basal cell carcinoma and residuals of a tumor of the right thigh.  Therefore, as such was a full grant of the benefit sought on appeal with respect to such issues, they are no longer before the Board.  However, in April 2016, the Veteran filed a notice of disagreement regarding the propriety of the initial assigned noncompensable rating for his service-connected right thigh tumor disability.  Consequently, as will be discussed herein, a remand for the issuance of a statement of the case is necessary.  See 38 C.F.R. § 19.26 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As stated above, in February 2015 the Board remanded the issue of service connection for Meniere's disease in order to afford the Veteran a VA examination with an opinion as to the etiology of such disorder, to include whether such is secondary to his service-connected bilateral hearing loss and tinnitus.  Review of the record reveals that, on September 10, 2015, a request for examination was initiated and an examination was scheduled to take place on September 23, 2015; however, the request for examination was cancelled on October 5, 2015, on the grounds that the Veteran failed to report for the scheduled examination.  Unfortunately, the notification letter advising the Veteran of the examination is not of record.  Furthermore, the Veteran argues that he was never apprised of the appointment and would have reported for examination had he been notified.  

On review of the Veteran's recent VA medical history, the Board sees that the Veteran has indeed been diligent in showing for his many audiology clinic and other consultations.  The Board is therefore satisfied that the Veteran has presented good cause for failing to report for his examination (38 C.F.R. § 3.655(a)), and the matter will be remanded for rescheduling of the ordered VA examination to determine the current nature and etiology of his Meniere's disease.  Additionally, in the event that the Veteran fails to report for the examination, the AOJ should include a copy of the letter notifying him of the location, date, and time of the examination in the record.  Kyhn v. Shinseki, 716 F.3d 572 (Fed.Cir. 2013).

Additionally, in January 2016, the AOJ granted service connection for residuals of a tumor of the right thigh with a noncompensable rating and, in April 2016, the Veteran filed a notice of disagreement.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon, supra.  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with a statement of the case on the issue of entitlement to an initial compensable rating for residuals of a tumor of the right thigh.  Please advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Reschedule the Veteran for a VA examination in order to determine the nature and etiology of his Meniere's disease.  If the Veteran fails to report for such examination, include a copy of the letter notifying him of the location, date, and time of the examination in the record.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should indicate whether the Veteran has a current diagnosis of Meniere's disease.

(B)  The examiner should offer an opinion as to whether the Veteran's Meniere's disease is at least as likely as not related to his military service, to include his acknowledged in-service noise exposure.

(C)  The examiner should also offer an opinion as to whether the Veteran's Meniere's disease is caused OR aggravated by his now service-connected tinnitus and/or bilateral hearing loss. If aggravation is found, the examiner should determine, if possible, to what extent the Meniere's disease was aggravated beyond the natural progression of such disease.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's statements and his physician's January 2015 opinion.  Any opinions expressed must be accompanied by a complete rationale.    

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for Meniere's disease should be readjudicated based on the entirety of the evidence, including all evidence received since the January 2016 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

